DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s explanation in the interview and agenda overcome the previous rejection. See the new rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen, US 20150262536.
Claim 1: Chen discloses
a substrate (102); 
a thin film transistor structure disposed on the substrate and comprising a gate electrode (326) and a drain electrode (332); 
and a data line (322) disposed on the substrate, 
wherein from a top view, the data line is separated from the drain electrode, an edge of the gate electrode overlaps the drain electrode, the edge has two ends, and a first direction is parallel to a connection line of the two ends, 
and wherein from the top view, the drain electrode has a non-overlapping region and an overlapping region, the non-overlapping region is a region not overlapping the gate electrode, the overlapping region is a region overlapping the gate electrode, wherein a first distance is a maximum distance along the first direction in the non- overlapping region, a second distance is a maximum distance along the first direction in the overlapping region, and the first distance is greater than the second distance:

    PNG
    media_image1.png
    375
    441
    media_image1.png
    Greyscale


Claims 1-3, 5-13, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakata, US 2010/0224873.
Claim 1: Sakata discloses
a substrate (100); 
a thin film transistor (170) structure disposed on the substrate and comprising a gate electrode and a drain electrode (105b); 
and a data line disposed on the substrate, 
wherein from a top view, the data line is separated from the drain electrode, an edge of the gate electrode overlaps the drain electrode, the edge has two ends, and a first direction is parallel to a connection line of the two ends, 
and wherein from the top view, the drain electrode has a non-overlapping region and an overlapping region, the non-overlapping region is a region not overlapping the gate electrode, the overlapping region is a region overlapping the gate electrode, wherein a first distance is a maximum distance along the first direction in the non- overlapping region, a second distance is a maximum distance along the first direction in the overlapping region, and the first distance is greater than the second distance:

    PNG
    media_image2.png
    706
    582
    media_image2.png
    Greyscale

Claim 2: in the non-overlapping region, the drain electrode has a first edge, and at least a portion of the first edge is curved:

    PNG
    media_image3.png
    250
    326
    media_image3.png
    Greyscale

Claim 3: in the overlapping region, the drain electrode has a second edge, and at least a portion of the second edge is curved:

    PNG
    media_image4.png
    192
    288
    media_image4.png
    Greyscale

Claim 5: the first direction and the second direction are different. (Compare annotated figures with respect to claims 1 and 4 above.)

Claim 6: from the top view, the gate electrode has a protrusion, and the protrusion extends along the second direction:

    PNG
    media_image5.png
    348
    506
    media_image5.png
    Greyscale

Claim 7: the thin film transistor structure further comprises a semiconductor layer (103) disposed on the gate electrode.
Claim 8: at least a portion of the drain electrode overlaps the semiconductor layer.
Claim 9: the thin film transistor structure further comprises a source electrode (105a) electrically connected to the data line (FIG. 13).
Claim 10: the thin film transistor structure further comprises a semiconductor layer (103), and at least a portion of the source electrode overlaps the semiconductor layer (FIG. 13).
Claim 11: the source electrode has an edge, and at least a portion of the edge is curved:

    PNG
    media_image6.png
    279
    463
    media_image6.png
    Greyscale

Claim 12: Sakata discloses a transparent conductive layer (pixel electrode 110, FIG. 14; [0206]-[0207]) disposed on the thin film transistor structure. 
Claim 13: the drain electrode partially overlaps with the transparent conductive layer (FIG. 14).
Claim 17: the display device of claim 1 is a liquid crystal display device or a light emitting diode display device ([0205]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata. The data line extends along a second direction, wherein from the top view, a third distance is a maximum distance along the second direction in the non-overlapping region, a fourth distance is a maximum distance along the second direction in the overlapping region:

    PNG
    media_image7.png
    460
    572
    media_image7.png
    Greyscale

Sakata illustrates that the third distance is greater than the fourth distance, as seen in annotated FIG. 2 above, but does not explicitly disclose it. However, the third distance is determined by the distance between the pixel electrode 110 and the gate electrode, and thus would have been obvious as an ordinary design consideration that could be determined with ordinary skill in the art, and would not be a source of patentable distinction. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Im, US 2011/0037931. Sakata does not disclose a transparent electrode composed of strips. However, this was known in the art. See Im, FIG. 1, which discloses a transparent conductive layer that comprises plural strip electrodes (170) and plural slits (between strips) alternately arranged, and the drain electrode (150a, FIG. 2A) partially overlaps with at least one of the plural slits (inset, FIG. 1).  It would have been obvious to have used such a structure in Sakata to improve the operation of an FFS LCD display (see Im, [0011]-[0012]; Sakata, [0266]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Im and Park, 2007/0285369. Im does not disclose that the plural slits are substantially parallel to the data line. However, this was known in the art. See Park, FIG. 6, slits 118, 119, data line 103. It would have been obvious to have used any known orientation of slits in the art, including that of Park.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Im and Tsai, 2017/0329186. Im does not disclose that at least one of the plural slits has an edge, and at least a portion of the edge is curved. However, this was known in the art. See Tsai, FIG. 2: 


    PNG
    media_image8.png
    428
    415
    media_image8.png
    Greyscale

It would have been obvious to have used slits with curved edges as a known structure in the art.

Conclusion
Applicant's 4/27/22 amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897